Dowling, J. (dissenting).
The policy contained the following endorsement: “ Avoid unnecessary expense by communicating with the Company or its Agent relative to any settlement under this policy.” Pursuant to this invitation, the insured conferred at Utica, N. Y., with the defendant’s general agent for New York State on January 8, 1941, relative to converting his policy into paid-up insurance for life. The insured- and one Layton, representing that agency, prepared the following letter:
*393“ January 8, 1941
Union Central Life Insurance Company,
Cincinnati, Ohio Gentlemen:
Please be advised that I hereby elect that the value of my policy #1,214,142 shall be applied to paid-up insurance for life, under Option 2, Section C, as of the date of lapse of said policy for quarterly premium payable November 24, 1940.
Respectfully submitted,
Rat D. Jones ”
and Layton mailed it to the main office of the agency in New York and the general agent forwarded the letter to the home office of the company. On January 15,1941, the defendant wrote to its general New York agent offering to allow the insured to elect to have the value of the policy used for paid-up insurance “if he would sign the application enclosed with the letter to have the value so used and deliver to the defendant said signed application in duplicate and said policy.’’ On January 20, 1941, Layton wrote to the insured notifying him of the company’s offer and enclosing the application forms for the insured to execute. On January 30, 1941, the insured delivered the policy to Layton and on February 3, 1941, he delivered the applications to Layton with his signature thereon. Layton forwarded the applications and the policy to the New York office of the general agent and the general agent forwarded said documents to the home office of the defendant. Before the defendant had actually endorsed the change to paid-up life insurance on the policy the insured had died. In defense of the motion, the defendant established that the insured’s application for paid-up insurance was granted and accepted by the defendant on condition that the insured sign the printed applications and return them with the policy to the defendant company. The insured accepted the company’s offer, signed the applications and delivered them with the policy to the company’s general agent as directed by the policy. So far as the plaintiff was concerned the transaction had been completed and closed. If the endorsement had never been made on the policy, the insured would have been entitled to his paid-up policy and his beneficiary could have maintained an action to enforce payment thereon. The transaction was completed before the death of the insured. The endorsing of the transaction on the policy was, under the circumstances, a mere detail for the regularity of the defendant’s records. The fact that the endorsement was made on the policy after the insured’s death is of no significance. (Pequot Mfg. Corp. v. Equitable L. A. Society, 253 N. Y. 116,120.)
*394All concur with Cunningham, J., except Dowling, J., who dissents and votes for modification by reducing the recovery to $945, the amount of the paid-up insurance, in an opinion. Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ. Judgment and order affirmed, with costs.